                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

 TRACEY DAVID JOYNER                                                           CIVIL ACTION

 VERSUS                                                                            NO. 18-11602

 ROBERT TANNER, ET AL.                                                       SECTION: “A”(1)



                                           ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the response to the Magistrate

Judge’s Report and Recommendation, hereby approves the Report and Recommendation of the

United States Magistrate Judge and adopts it as its opinion in this matter. Therefore,

        IT IS ORDERED plaintiff’s complaint be DISMISSED WITH PREJUDICE as

malicious and/or frivolous.

       February 25, 2019


                                             __________________________________________
                                             UNITED STATES DISTRICT JUDGE
